Citation Nr: 0613102	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for dental trauma.

2. Entitlement to service connection for migraines.

3. Entitlement to service connection for a back condition, to 
include degenerative joint disease of the lumbosacral spine. 


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1980 to February 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. The veteran requested a hearing on his VA 
form 9, but subsequently withdrew the request. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran initiated his claim for dental trauma and 
migraines in January 2002 alleging that while in service, a 
door hatch on a moving truck hit him on the head causing, 
among other things, three teeth to loosen which are still 
loose today and chronic headaches. The veteran's claim for 
service connection for a back condition was not raised until 
June 2003.

In his VA Form 9, the veteran stated that he started 
receiving treatment for the claimed conditions at the 
Syracuse VA in 1990.  In a prior statement in August 2003, he 
had indicated he first sought treatment at Syracuse VA in 
1995, then did not return until 1999-2000.  In any event, the 
earliest treatment records in the file are dated in 2001.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for VA 
medical records must be made since the evidence is not 
currently complete.  Also, a report of contact in January 
2005 indicated that the veteran continued to receive 
treatment at the Syracuse VA, but the most recent records in 
the file are dated in July 2003.  Requests for these records 
should be made as well.



Dental Trauma

The service medical records clearly show the veteran incurred 
an October 1980 injury to his face leaving three teeth 
loosened. In July 2003, a VA outpatient treatment record 
indicates the veteran sought treatment for teeth pain. The VA 
medical provider made note of three loose teeth in the upper 
left jaw, consistent with the locale of the in-service 
injury.

The RO, in denying the claim for dental trauma, indicated 
that the claim "is not considered an actually disabling 
condition." The review of the claim by the RO, however, is 
incomplete. Service connection for a dental disorder is 
compensable under certain circumstances, but also raises a 
claim for service connection for outpatient dental treatment 
purposes. Mays v. Brown, 5 Vet. App. 302 (1993). While loose 
teeth may not be a disabling condition, it may still be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment. See 38 C.F.R. § 3.381 (treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are defined as non-disabling conditions, and may 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment). 

Additionally, although the veteran was sent a duty-to-notify 
letter in March 2002, the letter did not fully conform to the 
Veterans Claims Assitance Act (VCAA) in that it did not 
notify him of the dental regulations and his ability to 
receive service connection for dental treatment purposes. 
Accordingly, the VCAA was not fully complied with and the RO 
must send a letter to the veteran identifying the applicable 
regulations, the evidence necessary to substantiate the 
claim, the evidence presently of record, the veteran's and 
VA's respective responsibilities in development of evidence, 
and an explanation as to the information or evidence needed 
to establish a disability rating and effective date for the 
claim on appeal, as outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Additionally, in light of the in-service documentation of the 
October 1980 head injury leaving three teeth loosened, and 
his current treatment for teeth pain, the RO should schedule 
the veteran for a VA dental examination to determine the 
extent and etiology of the veteran's dental condition.

Migraines

The veteran's service medical records indicate that while in 
service, the veteran suffered three head injuries. In October 
1980, the veteran's left side of his face was struck cutting 
his upper lip and knocking three teeth loose. In January 
1981, the veteran was hit in the head by the hatch of a 
truck. At that time the veteran complained of headaches and 
blackouts. In November 1982, the veteran was a passenger in a 
motor vehicle accident where the right side of his skull was 
struck. At those times, all neurological testing were within 
normal range, but the veteran complained of and was treated 
for headaches throughout service.

The veteran was afforded a VA general medical examination in 
December 2002, but the examiner did not address his 
complaints of chronic headaches. The RO should schedule the 
veteran for a VA examination with a neurologist to determine 
if he has a chronic head condition causally connected to any 
in-service event, including the three reported head injuries. 

Back Condition

A September 2003 rating decision, in pertinent part, denied a 
claim for service connection for a back condition. The 
veteran submitted a May 2004 VA Form 9 perfecting his appeal 
for service connection for migraine headaches and loss of 
teeth, but also providing his notice of disagreement (NOD) on 
the September 2003 denial for a back condition. 

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issues 
of service connection for dental trauma 
and migraines including the relevant 
dental regulations outlining the 
veteran's ability to receive service 
connection for dental treatment purposes, 
and an explanation as to the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006). The veteran should also be 
advised to submit any pertinent evidence 
in his possession. 

2.  Obtain the appellant's complete 
medical records from the VA Medical 
Center in Syracuse for all treatment from 
1990 to 2001 and from July 2003 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After receiving the above VA medical 
records, to the extent available, 
schedule the veteran for a dental 
examination to ascertain whether or not 
he currently has residuals of an injury 
of three teeth in the upper left jaw. It 
should be specifically noted whether any 
dental condition found is at least as 
likely as not related to the injury 
sustained while he was on active duty.

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After receiving the above VA medical 
records, to the extent available, 
schedule the veteran for a VA 
neurological examination for the claimed 
condition of migraines to determine the 
extent and likely etiology of any head 
condition. Specifically, the examiner 
should comment on whether it is at least 
as likely as not that any current 
disability was caused by any in-service 
trauma, paying particular attention to 
the three in-service head injuries. The 
claims folder must be reviewed by the 
examiner. 

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5. After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues of dental 
trauma and migraines. If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond. Thereafter, the claims of 
entitlement to service connection for 
dental trauma and migraines should be 
returned to the Board for appellate 
review.

6. Provide the veteran a statement of the 
case as to the issue of entitlement to 
service connection for a back condition, 
to include degenerative joint disease of 
the lumbosacral spine. The veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of these issues to 
the Board. See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b). If a timely 
substantive appeal is not filed, the 
claims should not be certified to the 
Board. If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
these claims. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is 
required of the veteran until further notice is obtained.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


